Case 1:20-cv-05841-LJL Document 4 Filed 07/29/20 Page 1 of 2

J§ 44C/SDNY CIVIL COVER SHEET
REV. 06/01/17
, The JS-44 civil cover sheet and the information contained herein neither replace nor supplement ihe filing and service of pleadings or
other papets as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of Initiating the civil docket sheet.

DEFENDANTS
UMG RECORDINGS, INC.,GAMEBREAD, LLC, et al

PLAINTIFFS
SOLOMON CLANTON, p/k/a SLUGGA

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Scott Alan Burroughs, Michael 0. Steger, DONIGER/BURROUGHS
234 Norman Avenue, Suite 413, Brooklyn, New York 11222 500 Fifth Avenue, 40th Floor, New York, NY 10410
310-590-1820 212-257-4882

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY}

ATTORNEYS (IF KNOWN)
Cynthis Arato; Shapiro Arate Back LLP

Copyright infringement (17 U.S.C. Section 101, et seq.)

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No [_lYes E dardo Ramos

If yes, was this case Vol. [x] Invol. [-] Bismissed. No CL] Yes [x] Hf yes, give date 4/10/2020 & Case No. 20-cv-0955

IS THIS AN INTERNATIONAL ARSITRATION CASE? No [x] Yes ‘a
(PLAGE AN [x] IN ONE BOX ONLY} NATURE OF SUIT

TORTS ACTIONS UNDER STATUTES

CONTRACT PERSONAL INJURY PERSONAL i! IN RY, FORFEITURE/FENALTY BANKRUPTCY OTHER STATUTES
[1110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | ] 425 DRUG RELATED [ ]422 APPEAL { 1876 FALSE CLAIMS
[ 1126 MARINE [ ]S15 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY — “seizURE OF PROPERTY 28 USG 158 f 1976 QULTAM
[1130 MILLER ACT LIABILITY [ 1385 PERSONAL INJURY 34 USC Bal [ }423 WITHDRAWAL [ ] 406 STATE
{ ] 140 NEGOTIABLE f 1320 ASSAULT, LIBEL & PRODUCT LIABILITY 1) g9q OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ 1368 ASBESTOS PERSONAL { ] 410 ANTITRUST
£ £180 RECOVERY OF — [| ]330 FEDERAL INJURY PRODUCT { 1430 BANKS & BANKING
OVERPAYMENT & EMPLOVERS' LIABILITY PROPERTY RIGHTS | 7450 COMMERCE
ENFORCEMENT WABRLITY | ]460 DEPORTATION
OF JUOGMENT —s[_ 1340 MARINE PERSONAL PROPERTY fx] 820 COPYRIGHTS | ]470 RACKETEER INFLL-
[1451 MEDICARE AGT —‘[ 1346 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ ] 152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD - ORGANIZATION ACT
} DEFAULTED [ ]360 MOTOR VEHICLE [S77 TRUTHIN LENDING ‘| 1886 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO!
STUDENT LOANS = [ ] 355 MOTOR VEHICLE [ 1840 TRADEMARK [ ]480 CONSUMER CREDIT
{EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [| ]490 CABLE/SATELLITE TV
[ }153 RECOVERY CF — [ ]360 OTHER PERSONAL
OVERPAYMENT INJURY { 1980 OTHER PERSONAL LABOR [ 1664 HIA (1395ff) [ ]850 SECURITIES!
OF VETERAN'S { | 362 PERSONAL INJURY - PROPERTY DAMAGE | ]882 BLACK LUNG (923) COMMODITIES!
BENEFITS MEO MALPRACTICE [ ]385 PROPERTY DAMAGE ~~ [ ] 710 FAIRLABOR [ 1663 DIWC/DIWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT | ]864 SSID TITLE XV
SUITS . { 1720 LABORIMGMT [ 1865 RSH (405¢g))
{ ] 180 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ] 463 AUIEN DETAINEE [ ] 746 RAILWAY LABOR ACT CTIONS
(1195 CONTRACT [ ]510 MOTIONS TO [] 781 FAMILY MEDICAL FEDERAL TAX SUITS f $801 AGRICULTURAL ACTS

PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE
LIABELITY 28 USC 2255 LEAVE ACT (FMLA) | ] 87D TAXES (U.S. Plaintiff or
{1196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ 1790 OTHER LABOR Defandant)
[ 1835 DEATH PENALTY LITIGATION [ 1871 IR&-THIRD PARTY
{ 1640 MANDAMUS & OTHER [ | 791 EMPL RET INC 26 USC 7809

[ ]893 ENVIRONMENTAL
MATTERS

[1440 GTHER CiVIL RIGHTS [ } 895 FREEDOM OF

SECURITY ACT (ERISA)

INFORMATION ACT

REAL PROPERTY (Non Prisoner} | 1 896 ARBITRATION
{1441 VOTING TMMIGRATION | ] 899 ADMINISTRATIVE

[1210 = LAND { 1442 EMPLOYMENT PRISONER CIVIL RIGHTS

CONDEMNATION — [ ]443 HOUSING/ { 1462 NATURALIZATION PROCEQURE ACTIREVIEW OR
[ ] 220 FORECLOSURE 1 14s ACCOMMODATIONS [ ]560 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[]230 RENTLEASE & [ 1555 PRISCN CONDITION — | ] 465 OTHER IMMIGRATION

EJEGTMENT DISABLITIES - [ ]60 CIVIL DETAINEE ACTIONS Ul 980 GONSTITLTIONALITY OF
[]240 TORTS TOLAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ] 245 TORTPRODUCT  [ ]446 AMERICANS WITH

LIABILITY DISABILITIES -OTHER

[ ]29¢ ALL GTHER [ } 448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:

[ | CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137

IF SO, STATE:

DEMAND § OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: kl yes CNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form 1H-32).
Case 1:20-cv-05841-LJL Document 4 Filed 07/29/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN

FX] 1 Original [| 2 Removed from [_]3 Remandea [_] 4 Reinstated or L]5 eee hep L16 titgation Ol? ee Wee istrict
Proceeding State Court from Reopened (Specify District) Transferred Magistrate Judas
( ) 9 gi

Appellate
i] a. all parties represented = Court

L] b. At least one party

([] 8 Muliidistrict Litigation (Direct File)

is pro se.
(PLAGE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF §=[]2 U.S. DEFENDANT [x] 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant}

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE c]t [qt CITIZEN OR SUBJECT OF A [13113 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 [32 INCORPORATED or PRINCIPAL PLACE §=[ ]4[ ]4 FOREIGN NATION []8 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE OILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
1 hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [7] WHITE PLAINS {x] MANHATTAN

DATE 7/29/2020 SIGNATURE OF ATTORNEY OF RECORD NO TO PRACTICE IN THIS DISTRICT

Pens: ee
we >. IM YES (DATE ADMITTED Mo,1Nov. yr. 2007)
RECEIPT # PLE Ca Attomey Bar Code # Ms2009

Magistrate Judge is to be designated by the Clerk of the Co
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Clear Form Save Print
